Order entered February 21, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01646-CV

     IN RE GREYHOUND LINES, INC., FIRST GROUP AMERICA, AND MARC D.
                            HARRIS, Appellant

                        Original from the 162nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-13-02930

                                             ORDER
       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Phyllis Lister

Brown, Judge of the 162nd Judicial District Court, to VACATE her September 25, 2013 “Order

On Defendants’ Second Amended Motion for Leave to Designate Responsible Third Party” and

issue an order granting relators leave to designate Precision Poured Walls, Inc. a responsible

third party pursuant to Section 33.004 of the Texas Civil Practice and Remedies Code.     Should

the trial judge fail to comply with this order, the writ will issue. The Court ORDERS the trial

judge to file with this Court, within thirty (30) days of the date of this order, a certified copy

of its order issued in compliance with this order. We ORDER that relators recover their costs of

this original proceeding from real party in interest.

                                                        /s/   DOUGLAS S. LANG
                                                              JUSTICE